Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2021

                                     No. 04-21-00312-CV

                       IN THE INTEREST OF K.S.G.H. AND K.R.H.

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02157
                     Honorable Charles E. Montemayor, Judge Presiding

                                        ORDER
       This is an accelerated appeal from an order terminating Appellant B.H.’s parental rights.
On August 19, 2021, we issued an order explaining that from our review of the clerk’s record, it
appeared Appellant B.H.’s notice of appeal was not timely filed. The clerk’s record shows the
Order of Termination was signed by the trial court on June 12, 2021. Because this is an
accelerated appeal, the notice of appeal was due on July 2, 2021. See TEX. R. APP. P. 26.1(b);
TEX. FAM. CODE § 263.405. The clerk’s record reflects that Appellant B.H. did not file a notice
of appeal until July 28, 2021. Thus, we ordered Appellant B.H. to show cause why this appeal
should not be dismissed for lack of jurisdiction.

        In response, Appellant B.H. has filed written proof that he e-filed his notice of appeal
with the trial court clerk on June 28, 2021, but his notice of appeal was improperly rejected by
the trial court clerk. Appellant B.H.’s notice of appeal was thus timely filed, and we have
jurisdiction over this appeal. See Jamar v. Patterson, 868 S.W.2d 318, 319 (Tex. 1993).

        We reinstate appellate deadlines. The clerk’s records and reporter’s records have been
filed. We ORDER Appellant B.H. to file his brief on or before October 14, 2021.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court